UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-01807_ ­­ Value Line Larger Companies Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 S E M I–A N N U A L R E P O R T J u n e 3 0 , 2 0 1 1 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line Larger Companies Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00081086 Value Line Larger Companies Fund, Inc. To Our Value Line Larger To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six month period ending June 30, 2011. We encourage you to carefully review this report, which includes economic highlights, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Larger Companies Fund (the “Fund”) had a total return of 8.82% for the first six months of 2011 which compares to a total return of 6.02% for the Standard & Poor’s 500 Index(1). Prospects of a slow yet continuing economic recovery coupled with better than expected corporate profit reports boosted stock prices for the first six months of the year. Many companies reported record profits and cash flows driven by improved demand and in some cases, higher commodity prices. Results in the Fund for the first six months of year benefitted from good stock selection, particularly in the healthcare and consumer discretionary sectors. An underweighted position in the financial services sector also benefitted the Fund. However, an underweighted position in the energy sector and an over weighted position in materials detracted from the Fund’s results as those stocks, while still generally posting positive returns, underperformed the overall market for the period. We continue to emphasize larger-capitalized stocks in the Fund that generally are ranked in the higher categories of 1, 2 or 3 in the Value Line Timeliness Ranking System. The Fund ended the period with over weighted positions in the consumer discretionary, healthcare, materials, and technology sectors, while being underweighted in the consumer staples, energy, and financial services sectors. We believe the current environment is especially conducive to a well-diversified portfolio. Our goal is to generating solid returns through capital growth across economic cycles. Thank you for investing with the Value Line Funds. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Mark Spellman Mark Spellman, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 2 Value Line Larger Companies Fund, Inc. Companies Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad US stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the US recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth was only modestly better at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appears to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. This downgrade did not affect short-term Treasuries. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the US Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, pushing interest rates down to the lowest levels in 2 years. 3 Value Line Larger Companies Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2011 through June 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 1/1/11 Ending account value 6/30/11 Expenses paid during period 1/1/11 thru 6/30/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.96% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line Larger Companies Fund, Inc. Portfolio Highlights at June 30, 2011 (Unaudited) Ten Largest Holdings Issue Shares Value Percentage of Net Assets Agilent Technologies, Inc. $ % Marathon Oil Corp. $ % Union Pacific Corp. $ % Accenture PLC $ % Biogen Idec, Inc. $ % Starbucks Corp. $ % Altera Corp. $ % Canadian National Railway Co. $ % Chevron Corp. $ % Netflix, Inc. $ % Asset Allocation - Percentage of Net Assets Sector Weightings - Percentage of Total Investment Securities 5 Value Line Larger Companies Fund, Inc. Schedule of Investments (unaudited) Shares Value COMMON STOCKS (97.2%) CONSUMER DISCRETIONARY (17.3%) AutoZone, Inc. * $ Coach, Inc. Comcast Corp. Class A DIRECTV Class A * Ford Motor Co. * Johnson Controls, Inc. Las Vegas Sands Corp. * Magna International, Inc. McDonald’s Corp. Netflix, Inc. * Priceline.com, Inc. * Starbucks Corp. Target Corp. TJX Companies, Inc. (The) Viacom, Inc. Class B Walt Disney Co. (The) Yum! Brands, Inc. CONSUMER STAPLES (2.9%) Campbell Soup Co. Sara Lee Corp. Sysco Corp. ENERGY (8.4%) Chevron Corp. ConocoPhillips Enterprise Products Partners L.P. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Schlumberger Ltd. Suncor Energy, Inc. FINANCIALS (9.4%) AFLAC, Inc. BlackRock, Inc. Capital One Financial Corp. Discover Financial Services JPMorgan Chase & Co. M&T Bank Corp. PNC Financial Services Group, Inc. Shares Value Prudential Financial, Inc. $ U.S. Bancorp Wells Fargo & Co. HEALTH CARE (18.2%) Aetna, Inc. Agilent Technologies, Inc. * Allergan, Inc. Amgen, Inc. * Biogen Idec, Inc. * Bristol-Myers Squibb Co. CIGNA Corp. Express Scripts, Inc. * McKesson Corp. Medtronic, Inc. Novartis AG ADR Novo Nordisk A/S ADR St. Jude Medical, Inc. Stryker Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. WellPoint, Inc. INDUSTRIALS (9.9%) 3M Co. Boeing Co. (The) Canadian National Railway Co. CSX Corp. Delta Air Lines, Inc. * Expeditors International of Washington, Inc. FedEx Corp. Northrop Grumman Corp. Tyco International Ltd. Union Pacific Corp. INFORMATION TECHNOLOGY (20.0%) Accenture PLC Class A Altera Corp. Analog Devices, Inc. Apple, Inc. * Broadcom Corp. Class A See Notes to Financial Statements. 6 Value Line Larger Companies Fund, Inc. June 30, 2011 Shares Value Cognizant Technology Solutions Corp. Class A * $ Corning, Inc. EMC Corp. * Google, Inc. Class A * Hitachi Ltd. ADR Intel Corp. International Business Machines Corp. Intuit, Inc. * Marvell Technology Group Ltd. * Micron Technology, Inc. * Motorola Solutions, Inc. * NetApp, Inc. * Oracle Corp. TE Connectivity, Ltd. Texas Instruments, Inc. VMware, Inc. Class A * MATERIALS (8.1%) Air Products & Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR Cliffs Natural Resources, Inc. E.I. du Pont de Nemours & Co. Ecolab, Inc. Mosaic Co. (The) Newmont Mining Corp. TELECOMMUNICATION SERVICES (2.0%) BCE, Inc. Telefonica S.A. ADR UTILITIES (1.0%) Duke Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (97.2%) (Cost $156,478,041) Principal Amount Value SHORT-TERM INVESTMENTS (2.7%) REPURCHASE AGREEMENTS (2.7%) $ With Morgan Stanley, 0.00%, dated 06/30/11, due 07/01/11, delivery value $5,600,000 (collateralized by $5,700,000 U.S. Treasury Notes 0.8750% due 02/29/12, with a value of $5,744,589) $ TOTAL SHORT-TERM INVESTMENTS (Cost $5,600,000) (2.7%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.1%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($208,767,433 ÷ 10,983,313 shares outstanding) $ * Non-income producing. ADR American Depositary Receipt. See Notes to Financial Statements. 7 Value Line Larger Companies Fund, Inc. Statement of Assets and Liabilities at June 30, 2011 (unaudited) Assets: Investment securities, at value (Cost - $156,478,041) $ Repurchase agreement (Cost - $5,600,000) Cash Dividends receivable Prepaid expenses Receivable for capital shares sold Total Assets Liabilities: Payable for capital shares redeemed Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 10,983,313 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($208,767,433 ÷ 10,983,313 shares outstanding) $ Statement of Operations for the Six Months Ended June 30, 2011 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $51,818) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Transfer agent fees Auditing and legal fees Printing and postage Directors’ fees and expenses Registration and filing fees Custodian fees Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 8 Value Line Larger Companies Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended June 30, 2011 (unaudited) and for the Year Ended December 31, 2010 Six Months Ended June 30, 2011 (unaudited) Year Ended December 31, 2010 Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income — ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders — Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Increase/(Decrease) in Net Assets ) Net Assets: Beginning of period $ $ End of period $ $ Undistributed net investment income, at end of period $ $ See Notes to Financial Statements. 9 Value Line Larger Companies Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Larger Companies Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose sole investment objective is to realize capital growth. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities 60 days or less at the date of purchase are valued at amortized cost, which approximates market value.Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are value at amortized cost.Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 — Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of June 30, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
